Citation Nr: 0521970	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied service connection for a right knee 
disability.  In December 2002, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2004, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) later 
that month.  

In April 2005, the veteran testified during at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is associated with 
the claims file.    


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	There is no competent evidence that the veteran 
currently has a  right knee disability that is medically 
related to the veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability are not met.               38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim on appeal has been 
accomplished.  

Through the May 2004 SOC, and the RO's letters of September 
2002, January 2003, August 2003 and January 2005, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its September 2002 
letter, the RO informed the veteran of the enactment of the 
VCAA, and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records.  In a January 2003 letter, the RO again requested 
that the veteran provide information to enable it to obtain 
any VA or private treatment records, employment records, or 
records from other Federal agencies.  Pursuant to an August 
2003 letter, the RO informed the veteran of the opportunity 
to submit any additional evidence in his possession.

In a January 2005 letter, the RO requested that the veteran 
provide authorization to obtain any outstanding private 
medical records, and information to obtain any VA treatment 
records, employment records, records from other Federal 
agencies, or records from state and local agencies, as well 
as requested that the veteran submit any additional evidence 
in support of his claim.  

Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the November 2002 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this case 
does not, in any way, prejudice the veteran.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the May 2004 SOC explaining 
what was needed to substantiate the claim on appeal, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of September 2002, January 
2003, August 2003 and January 2005; in response to the two 
most recent letters sent by the RO, the veteran specifically 
stated in correspondence dated in November 2003 and February 
2005, that he had no additional information to provide or 
evidence to submit in support of the claim on appeal.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.   As indicated below, the RO has 
obtained the veteran's service medical records (SMRs); post-
service hospitalization and outpatient treatment reports from 
the Durham VA Medical Center (VAMC), dated from August 1976 
to January 1979, and from July 1991 to August 2002; and a 
January 1999 physician's report from North Carolina 
Disability Determination Services.  While the there may  
outstanding records of in-service hospitalization in May and 
June 1965, given the bases for the Board's denial of the 
claim, as explained below, the absence of any such records is 
not prejudicial to the veteran in the adjudication of his 
claim, and, thus, does not preclude the Board from proceeding 
with a decision.  

In support of his claim, the veteran has submitted a copy of 
two May 1965 handwritten letters that he sent to a family 
member during his service, and numerous personal statements.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's SMRs reflect no complaints, findings or 
diagnosis of any condition affecting the right knee.

Records from the Durham VAMC dated from August 1976 to 
January 1979, and from July 1991 to August 2002, include an 
April 1998 physician's report that notes the veteran's 
complaint of pain in his legs and feet, with discomfort that 
extended halfway to his knees bilaterally; the assessment 
was, inter alia, diabetes mellitus, and possible diabetic 
neuropathy.  Subsequent records dated from June 1998 to May 
1999, note the veteran's report of continued pain in his 
lower legs and feet, as well as an ongoing assessment of 
peripheral neuropathy and diabetic neuropathy.  A June 2002 
report reflects a complaint of pain and swelling in the right 
knee, and a physician's impression of diabetic peripheral 
neuropathy; also noted was that in April 2002, the veteran 
had sustained a right knee injury while utilizing an exercise 
machine, and that treatment for this problem had been 
beneficial.  An August 2002 notation reflects that the 
veteran reported still having some knee pain following the 
above April 2002 incident.  

A January 1999 physician's report from North Carolina 
Disability Determination Services notes that the veteran had 
been a diabetic for at least 10 years, and that the veteran 
complained of severe pain in the lower legs that was 
currently being treated with prescription medication.  The 
veteran reported having a significant amount of pain, 
cramping, and numbness and tingling in his legs, that 
affected his ability to walk or stand for prolonged periods 
of time.  A physical examination revealed good pulsations in 
the femoral, popliteal and dorsalis pedis.  The extremities 
were symmetrical.  Phalanges were normal.  Range of motion in 
the knees bilaterally was of extension to 150 degrees.  Ankle 
rotation was normal.  Neurologically, the lower extremities 
showed decreased sensation to pressure on the dorsal across 
the toes, and on the soles of the feet across the metatarsal, 
as well as the heel.  Deep tendon reflexes were 2+ and equal.  
Gait and balance was normal, and Romberg was absent.  The 
veteran could squat and rise.  Strength was 5/5.  The 
impression was of diabetes mellitus with mononeuropathy.  

In a November 2002 rating decision, the RO denied the claim 
for service connection for a right knee disability, and the 
veteran perfected an appeal of that denial.  In his December 
2002 NOD, the veteran alleged that when he injured his right 
knee in service, he tore the ligaments inside of the knee.  
He further stated that he was required to wear a full cast on 
his right leg from his ankle to the hip, and that he was 
treated for this injury in service for a total period of 
approximately six weeks.  The veteran also contended that the 
recent April 2002 incident in which he injured his right knee 
on exercise equipment was not the first instance on which he 
had sustained a knee injury, but rather that it involved the 
aggravation of his existing injury from service.

A copy of a May 1965 handwritten letter from the veteran to a 
family member during his active service, received at the RO 
in August 2003, notes the veteran's account of having 
recently injuring his leg during a softball game at Fort 
Jackson, in South Carolina.  The veteran stated that he 
received treatment at a military hospital immediately 
following the injury, where his leg was placed in a cast, and 
that he was scheduled for another appointment at this 
hospital within the next few days to have the cast removed.  
In a subsequent May 1965 letter from the veteran, dated one-
week later, the veteran stated that he was concerned whether 
he could pass an upcoming physical fitness test because of 
his "bad leg."  He further related that his leg was now out 
of a cast and that he was "doing fine."   

In his May 2004 substantive appeal, the veteran complained of 
ongoing flare-ups of pain in the right knee since 2002, and 
stated that he needed to wear a short leg brace and to use a 
cane because of his right knee condition.

During the April 2005 hearing, the veteran testified that he 
injured his right knee in service during a recreational 
softball game, and that he severely tore the ligaments and 
tendons on the inside of the right knee.  He further stated 
that his treating physicians in service placed a cast on his 
right leg from the ankle to the hip, and that the cast was 
removed just prior to his completion of a physical fitness 
test.  According to the veteran, he first began to experience 
right knee problems following discharge from service 
approximately four years ago, consisting of pain and swelling 
in the knee.  He indicated that his treating physicians had 
determined that his knee problem did not appear to involve 
arthritis.  The veteran also stated that walking and standing 
precipitated his knee pain, and that at times he received 
cortisone shots at the Durham VAMC to alleviate the pain.  

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Considering the medical evidence in light of the criteria 
noted above, the Board finds that the criteria for service 
connection for a right knee disability are not met.

Initially, the Board notes that the evidence does not clearly 
establish that the veteran currently suffers from any 
disability affecting the right knee. Records from VA and 
private medical providers dated since April 1998, note 
generalized pain, numbness and tingling in the veteran's legs 
and feet, associated with diabetic neuropathy, and a June 
2002 VA report also reflects some right knee pain following a 
recent exercise-related injury.  However, a January 1999 
physician indicated that both knees had extension to 150 
degrees, the veteran was able to squat and rise, and strength 
was 5/5.  The Board emphasizes that, in the absence of proof 
of any present right knee disability, there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board also points out that pain, alone, without 
any evidence of underlying pathology, is not a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).

However, even if the veteran currently had an identifiable 
right knee disability, there would be no competent basis for 
attributing any such disability to his military service.  
While the veteran's actual SMRs reflect no complaints, 
findings or diagnosis of any right knee problems in service, 
the Board can accept as credible the veteran's assertion of a 
leg injury or problem in service (as suggested in May 1965 
letter) for which he was hospitalized.  See, e.g., Grottveit 
v. Brown, 5 Vet. App. 91-93 (1993).  However, even if the 
Board assumed as much, the fact remains that there is no 
medical suggestion that any knee problems manifested many 
years later are associated with service; on the contrary, as 
noted above, the veteran's knee complaints have been 
attributed to other sources. 

The Board does not doubt the sincerity of the veteran's 
belief that he currently has a right knee disability that is 
related to his military service.  However, as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent provide render a probative 
opinion on a   medical matter, to include the diagnosis of a 
specific disability, or comment upon the etiology of any such 
disability.  .  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Under these circumstances, the Board must conclude that the 
claim for service connection for a right knee disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the competent evidence simply does not 
support the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


